Citation Nr: 9913752	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for transverse 
fractures of the right L2, L3, L4, and L5 vertebral bodies, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased (compensable) rating 
for right flank hematoma with traumatic hypesthesia.

3.  Entitlement to an increased (compensable) rating for 
right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1990 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
rating for service connected transverse fractures of the 
right L2, L3, L4, and L5 vertebral bodies; granted service 
connection for right flank hematoma with traumatic 
hypesthesia, and assigned a noncompensable rating; and 
declined a compensable rating for right ankle sprain.

In his Form 9 filing dated in May 1996, the appellant appears 
to have raised the issues of service connection for headaches 
and depression.  At his appearance before the undersigned in 
December 1998, he indicated that his depression was secondary 
to his service connected fractures of the transverse process, 
and his representative raised the issue of a total rating for 
compensation based on individual unemployability (TDIU).  
These issues are referred to the RO for appropriate action.


REMAND

During his appearance before the undersigned in December 
1998, the appellant testified to recent private medical 
treatment for his back condition by Doctor Judy Harris.  
Specifically, he stated that he used her care during 
exacerbations of his back condition, and he also stated that 
he had recently been prescribed oral steroids.  The Board is 
of the opinion that these records, which are pertinent to the 
proper adjudication of this case, should be obtained and 
associated with the claims folder prior to any further 
adjudication.  The Board is also of the opinion that the RO 
should obtain his VA outpatient treatment records since May 
1993.

In the April 1995 rating decision, the RO granted the 
appellant's claim for service connection for right flank 
hematoma with traumatic hypesthesia, and originally assigned 
a noncompensable disability evaluation by analogy to 
Diagnostic Code 5317, pertaining to injury involving Muscle 
Group XVII.  This same rating decision continued a 
noncompensable rating for right ankle sprain.  In August 
1995, the appellant submitted a Notice of Disagreement on 
both these issues.  However, he has not been provided with a 
Statement of the Case (SOC) that properly addresses them.  
(The SOC dated in September 1995 set out the medical evidence 
pertaining to the hematoma, but then failed to address that 
issue or the right ankle issue).  Due process considerations 
require that these issues be remanded in order to have the RO 
issue a proper SOC that advises the appellant of the reasons 
and basis for the denials of his claim, and the requirements 
necessary to perfect his appeal.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  The matter of whether he still desires 
a hearing on these issues should also be clarified.

The Board also notes that, in July 1997, the criteria 
concerning muscle injuries were revised.  Where the law 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  But see Rhodan v. 
West, 12 Vet.App. 55 (1998).  Accordingly, the RO should 
consider the muscle disability claim under both the old and 
the revised criteria.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all post- service providers of 
treatment for his back disability, to include any 
medical records which correspond to treatment 
provided by Dr. Judy Harris.  All records 
received in response to the request should be 
associated with the claims folder, and all 
attempts to obtain records which are ultimately 
not received should be documented.

2.  The RO should obtain all current VA treatment 
records, both outpatient and inpatient, since 
1993.

3.  Following receipt of any additional treatment 
records, the RO should readjudicate his claim for 
an increased rating for transverse fractures of 
the right L2, L3, L4, and L5 vertebral bodies 
with consideration given to all of the evidence 
of record, including any additional medical 
evidence obtained by the RO pursuant to this 
remand.  Thereafter, if any benefit sought on 
appeal remains denied, the appellant should be 
furnished a Supplemental Statement of the Case 
and given the opportunity to respond thereto.

Additionally, the RO should readjudicate the 
right flank hematoma claim under both the old and 
the revised criteria for rating muscle injuries 
and should also readjudicate the right ankle 
sprain claim.  In doing so, the RO should clarify 
whether the appellant still wants a hearing, and, 
if so, what kind of hearing.  Thereafter, the RO 
should issue to the appellant and his 
representative an SOC that addresses both these 
issues.  The appellant and his representative 
should also be afforded the opportunity to 
respond to the SOC, and advised of the 
requirements necessary to perfect his appeal as 
to these issues.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









